MEMORANDUM OF DECISION.
John F. Kilroy appeals from the judgment of the Superior Court, York County, entered on the jury verdict finding him guilty of violating 29 M.R.S.A. § 1312-B (Supp.1987). Because he has failed to show that he was in fact prejudiced by the claimed discovery violation by the State, we hold the trial court did not abuse its discretion by denying his motion to dismiss the action on that ground. M.R.Crim.P. 16(d); State v. Reeves, 499 A.2d 130, 133 (Me.1985).
The entry is:
Judgment affirmed.